UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

KIMBERLY ANN WOOD,

                             Plaintiff,                     17-CV-6799

                 v.                                         DECISION
                                                            and ORDER
COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.




                              INTRODUCTION

     Plaintiff Kimberly Ann Wood (“Plaintiff”), who is represented

by counsel, brings this action pursuant to the Social Security Act

(“the   Act”),   seeking    review     of   the   final   decision   of    the

Commissioner of Social Security (“the Commissioner”), denying her

applications for Disability Insurance Benefits (“DIB”). This Court

has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

Presently before the Court are the parties’ motions for judgment on

the pleadings pursuant to Rule- 12(c) of the Federal Rules of Civil

Procedure. Dkt. ##8, 10.

                               BACKGROUND

A.   Procedural History

     On October 20, 2014, Plaintiff filed an application for DIB

alleging   disability      beginning    September     10,   2014,    due    to

fibromyalgia, autoimmune disorder, lupus, high blood pressure, iron

deficiency anemia, headaches, arthritis (back and hip), and hives.
T. 77, 160-166.1 Her application was initially denied. T. 87-92.

Plaintiff   appeared    at     a    hearing,   with     counsel,      before

Administrative Law Judge (“ALJ”) Lisa Martin, T. 48-75, after which

the ALJ found Plaintiff not disabled. T. 29-42. The Appeals Council

denied review on September 20, 2017, making the ALJ’s determination

the final   decision   of    the   Commissioner.   T.   1-6.   This   action

followed. Dkt. #1.

     The issue before the Court is whether the Commissioner’s

decision that Plaintiff is not disabled is supported by substantial

evidence and free of legal error. See Pl. Mem. (Dkt. #8-1) 7-9;

Comm’r Mem. (Dkt. #10-1) 11-13.

B.   The ALJ’s Decision

     In applying the familiar five-step sequential analysis, as

contained in the administrative regulations promulgated by the

Social Security Administration (“SSA”), see 20 C.F.R. §§ 404.1520,

416.920; Lynch v. Astrue, No. 07-CV-249, 2008 WL 3413899, at *2

(W.D.N.Y. Aug. 8, 2008) (detailing the five steps), the ALJ found:

(1) Plaintiff did not engage in substantial gainful activity since

September 10, 2014; (2) she had the severe impairments of lumbar

spine disorder, fibromyalgia, unspecified autoimmune disorder,

hypertension, headaches, obesity, depression, and anxiety; (3) her

impairments did not meet or equal the Listings set forth at

20 C.F.R. § 404, Subpt. P, Appx. 1. The ALJ found that Plaintiff


1
  Citations to “T.__” refer to the pages of the administrative
transcript. Dkt. #5.
                               -2-
retained the residual functional capacity (“RFC”) to perform a full

range of sedentary work with multiple restrictions, discussed in

further detail herein; (4) Plaintiff was unable to perform her past

relevant work as a respiratory therapist; and (5) considering

Plaintiff’s age, education, work experience, and RFC, she could

perform the jobs of document preparer and printed circuit board

screener. T. 34-41.

                               DISCUSSION

A.   Scope of Review

     A federal court should set aside an ALJ decision to deny

disability benefits only where it is based on legal error or is not

supported by substantial evidence. Balsamo v. Chater, 142 F.3d 75,

79 (2d Cir. 1998). “Substantial evidence means such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.” Green–Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir.

2003) (internal quotation marks omitted).

B.   The RFC Determination was Supported by Substantial Evidence.

     Plaintiff argues that remand is required because the ALJ’s RFC

determination   was   the   product   of   her   own   lay   judgement   and

inconsistent with the opinion evidence. Pl. Mem. 7.

     At the time of the administrative hearing, Plaintiff was

46 years old. She was previously employed as a receptionist and

respiratory therapist. T. 52, 207. Plaintiff’s medical history




                                  -3-
includes complaints of fatigue, weakness, and back pain, forming

the basis of her DIB application.

     Here, the ALJ found that Plaintiff was limited to sedentary,

unskilled work,2 with the following limitations:

          Occasionally lift and/or carry 10 pounds;
          frequently lift and/or carry less than 10
          pounds; stand and/or walk at least two hours
          in an eight hour workday; sit about six hours
          in an eight hour workday; occasionally push
          and/or pull 10 pounds; occasionally climb
          ramps and/or stairs, balance, stoop, kneel,
          crouch,     and     crawl;     never     climb
          ladders/ropes/scaffolds;   frequently   finger
          bilaterally; understand, remember, and carry
          out    simple    instructions    and    tasks;
          occasionally interact with co-workers and
          supervisors; occasional contact with the
          general public; able to work in a low stress
          work environment (i.e. no supervisory duties,
          no independent decision-making required, no
          strict production quotas, minimal changes in
          work routine and processes, etc.); and able to
          consistently maintain concentration and focus
          for up to two hours at a time.
T. 76.

     The Second Circuit has upheld RFC determinations despite a

lack of supportive functional assessment, based on other evidence,

such as clinical findings, daily activities, and doctors’ comments

falling short of a medical source statement on functionality. See

Wright v. Berryhill, 687 Fed. Appx. 45, 2017 WL 1379389, at 2

(2d Cir. Apr. 14, 2017)(clinical findings from a treating and a

consultative physician were substantial evidence for physical RFC);



2
  Sedentary is the least physically demanding category recognized
by the regulations, while unskilled is the least mentally
demanding. See 20 C.F.R. §§ 404.1567; 404.1568.
                               -4-
Monroe v. Comm’r of Soc. Sec., 676 Fed. Appx. 5, 7 (2d Cir. Jan. 8,

2017) (plaintiff’s contemporaneous treatment notes, including many

normal   mental    status    findings,       and   his     extensive    activities

constituted substantial evidence for the RFC); Johnson v. Colvin,

69 Fed. Appx. 44, 47 (2d Cir. Sept. 29, 2016)(among other things,

a   claimant’s     testimony   regarding       activities      and     a     doctor’s

statement that his condition had improved constituted substantial

evidence for RFC).

      The record evidence shows that Plaintiff was treated for

fibromyalgia. On occasion she demonstrated some tender points,

while on other exams did not exhibit any. T. 398, 551, 565.

Clinical findings included limited range of motion in her back and

tenderness     throughout.     T.     491.    In     June    2016,     Plaintiff’s

rheumatologist noted her tests were not indicative of an autoimmune

disease, but were consistent with fibromyalgia T. 565. Other

clinical   examinations      showed    no     acute      distress,     full   muscle

strength     and   tone,    with    full     range    of    motion     and     normal

neurological and sensory exams. T. 550, 461-76.

      The ALJ further noted that despite Plaintiff’s allegations of

symptoms of Reynaud’s syndrome, there was no diagnosis from an

acceptable medical source in the record. T. 38. Sensation deficits

were not present in the treatment notes, and a brain MRI was

unremarkable. Id. Plaintiff’s autoimmune diagnosis was based off of




                                       -5-
positive ANA tests,3 but her rheumatologist, whom she saw only

twice in two years, did not offer a conclusive diagnosis. Id.

     With respect to her alleged mental limitations, Plaintiff

sought   therapy   on    three   occasions,   but   her   mental   status

examination findings were generally normally at all times outside

of occasional sad and tearful affect and demeanor. T. 343, 543,

638. In June 2016, Plaintiff reported she was doing well overall

and her counselor noted Plaintiff was emotionally and physically

stable. T. 543. Citing this evidence, the ALJ accordingly found

Plaintiff’s stress and coping problems “non-severe,” but that

mental limitations in the RFC accounted for Plaintiff's use of

narcotic pain medication causing distractions. T. 39-40.

     In summary, other substantial evidence supported the ALJ’s

RFC, including     the   clinical   examination   findings,   Plaintiff’s

conservative treatment, lack of consistent mental health treatment,

stopping her medication for fibromyalgia because she was feeling

better, and her activities. See Tankisi v. Comm’r of Soc. Sec., 521

Fed. Appx. 34 (2d Cir. 2013) (where “the record contains sufficient

evidence from which an ALJ can assess . . . residual functional

capacity,” a medical source statement or formal medical opinion is

not necessarily required). Given how restrictive the ALJ’s RFC was,



3
  A positive ANA finding means that antinuclear antibodies are
present in the blood, but does not necessarily indicate the
presence of an autoimmune disease. See
https://medlineplus.gov/lab-tests/ana-antinuclear-antibody-test/
(last accessed 05/17/2019).
                               -6-
the mere existence of some symptoms or positive findings does not

undermine it, and it is Plaintiff’s burden to provide evidence

proving disability. See 20 C.F.R. §§ 404.1512(a), 416.912(a).

     Plaintiff also argues that the ALJ rejected the only opinion

from a treating “other source” and her reasoning for doing so was

vague. Pl. Mem. 8-9. Simply put, Plaintiff is incorrect.

     The ALJ evaluated two opinions from treating FNP Kimberly

Betker, giving each one partial weight. T. 39-40.

     In March, 2014, Ms. Betker opined that Plaintiff’s pain

medications would prevent her from being “on call” and driving, as

required for her past work in the medical field. The ALJ partially

rejected this opinion as “general” with no function-by-function

analysis, but explained that the RFC included mental limitations

which would account for Plaintiff’s use of narcotic pain medication

causing distractions. T. 39.

     The ALJ then explained that Ms. Betker’s May, 2016 opinion

that Plaintiff needed to change positions every 15 minutes was

inconsistent     with    Plaintiff’s    demonstrated    ability      during   the

hearing. T. 39, 50-74, 489. The ALJ found, however, that the

sedentary lifting and carrying restrictions assessed by Ms. Betker

were generally consistent with the nature, degree and frequency of

Plaintiff’s fibromyalgia symptoms, as complicated by her obesity.

T. 40.

     Neither     of     these   explanations   were    vague,   as    Plaintiff

asserts,   nor    were    they   outright    rejections   of    Ms.    Betker’s
                                       -7-
opinions. As an “other source[,]” a nurse practitioner’s opinions

are entitled to some weight, but, as the Second Circuit has held,

“the ALJ has discretion to determine the appropriate weight to

accord the [other source’s] opinion based on all the evidence

before him; under no circumstances can the regulations be read to

require the ALJ to give controlling weight to [an other source’s]

opinion.” Diaz v. Shalala, 59 F.3d 307, 313-14 (2d Cir. 1995); see

Social Security Ruling 06-3p, 2006 WL 2329939, at *5 (S.S.A.

Aug. 9, 2006) (“The evaluation of an opinion from a medical source

who is not an ‘acceptable medical source’ depends on the particular

facts of each case. Each case must be adjudicated on its own merits

based on a consideration of the probative value of the opinions and

a weighing of all of the evidence in that particular case.”).4

Thus, the ALJ did not err in assigning these opinions partial

weight.

     Here, the ALJ undertook the correct legal analysis and her RFC

finding accounted for the greatest degree of exertional and non-

exertional   limitations   supported   by   the   evidence   of   record.

Likewise, she did not improperly rely on her own lay judgment in

determining the RFC. Pl. Mem. 8. See Johnson, 669 Fed. Appx. at 46

(“because the record contained sufficient other evidence [besides

a brief letter from plaintiff’s physician] supporting the ALJ’s


4
  Under the regulations in place at the time of the ALJ’s
decision, nurse practitioners were not acceptable medical
sources. See 20 C.F.R. §§ 404.1502, 404.1513(a), (d) (2016)
(defining acceptable medical source and other sources).
                               -8-
determination and because the ALJ weighed all of that evidence when

making his [RFC] finding, there was no gap in the record and the

ALJ did not rely on his own lay opinion”) (internal quotation

omitted).

     For all of these reasons the Court finds that the ALJ’s

decision is supported by substantial evidence and free of legal

error.



                                CONCLUSION

     For    the   reasons   discussed   above,   Plaintiff’s   motion   for

judgment    on    the   pleadings    (Dkt.   #8)   is   denied   and    the

Commissioner’s motion (Dkt. #10) is granted. The Clerk of the Court

is directed to enter judgment in accordance with this Decision and

Order.

            ALL OF THE ABOVE IS SO ORDERED.


                                          S/Michael A. Telesca

                                    ____________________________
                                       HONORABLE MICHAEL A. TELESCA
                                       United States District Judge

Dated:      Rochester, New York
            May 19, 2019




                                    -9-
